PER Cubiam.
The appellant did not except to the facts found by the court below, and the findings of fact are sufficient to support the order entered below. Goldsboro v. R. R., 246 N.C. 101, 97 S.E. 2d 486. Where no exceptions have been taken to the findings of fact, such findings are presumed to be correct and are binding on appeal. Goldsboro v. R. R., supra, and cited cases.
Orders for the support of minor children are subject to modification upon a proper showing of a change of conditions. Blankenship v. Blankenship, 256 N.C. 638, 124 S.E. 2d 857; Griffin v. Griffin, 237 N.C. 404, 75 S.E. 2d 133; Hardee v. Mitchell, 230 N.C. 40, 51 S.E. 2d 884.
The judgment from which this appeal was taken is
Affirmed.